DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 7/7/2022 is acknowledged.
Claims 13 and 22-24 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/27/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 7/7/2022 are entered for prosecution. Claims 13, 17, and 22-24 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims.

Response to Arguments
Applicant's arguments, see page 8-10, filed 7/7/2022, with respect to claims 13 and 22-24 have been fully considered but are moot because the arguments are based on newly added limitations in the amendment and new ground of rejections using a newly introduced reference [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0199267 A1, hereinafter Lin) in view of Samsung (“On Demand SI Delivery: Signaling Aspects”, 3GPP TSG-RAN WG2 #96, R2-167563, November 14-18, 2016, hereinafter Samsung2) further in view of Samsung (“On Demand SI Delivery: Signaling Aspects”, 3GPP TSG-RAN WG2 NR, R2-1700011, January 17-19, 2017, hereinafter Samsung1).

It is noted that the corresponding citations from Lin to the rejection of the claims are supported by Provisional Applications US 62/443,014 filed on Jan. 6, 2017 and US 62/443,015 filed on Jan. 6, 2017 to which Lin claims the priority. Thus, Lin was effectively filed before the effective filing date of the claimed invention.

Lin teaches a terminal (see, Lin: Fig. 1, UE 103) comprising: a transmitter (see, Lin: Fig. 1, Transceiver 133) that transmits a request information, the request information being used to trigger a base station to transmit on-demand signaling (see, Lin: para. [0039], “UE may want to trigger on-demand SI request”; Figs. 11A, 11B and para. [0064-0065], the UE transmits on-demand SI request to the gNB in Msg. 1 or Msg. 3, support is found in Section IV (page 5) of 62/443,014 and Fig. 2 and Fig. 3 of 62/443,015); a receiver (see, Lin: Fig. 1, Transceiver 133) that receives the on-demand signaling transmitted by the base station (see, Lin: Figs. 11A, 11B and para. [0064-0065], the UE receives the requested SI from gNB in Msg. 2 or Msg. 4, support is found in Section IV (page 5) of 62/443,014 and Fig. 2 and Fig. 3 of 62/443,015); and a processor (see, Lin: Fig. 1, Processor 132) that carries out on-demand processing according to the on-demand signaling transmitted by the base station (see, Lin: para. [0034], “Processor 132 processes the received baseband signals and invokes different functional modules to perform features in UE 103”, support is found in the processor of the UE (not shown) in 62/443,014 and 62/443,015 throughout.).
Lin does not explicitly teach wherein the transmitter transmits the request information in a random access channel, and wherein the transmitter transmits the request information using at least one of time-frequency domain resources of a corresponding random access channel and a random access preamble of the corresponding random access channel, according to a correspondence between: on-demand signaling, and the at least one of time-frequency domain resources of the corresponding random access channel and random access preamble of the corresponding random access channel, wherein the receiver receives the on-demand signaling after receiving a RAR as a response, transmitted by the base station, to the request information, wherein the receiver receives the on-demand signaling within a predefined time window among a plurality of predefined time windows configured periodically based on a periodicity of the on-demand signaling, and wherein if the receiver fails to receive the on-demand signaling within the predefined time window, then the receiver receives the on-demand signaling within a next predefined time window among the plurality of predefined time windows.
In the same field of endeavor, Samsung2 teaches wherein the transmitter transmits the request information in a random access channel (see, Samsung2: Section 2, Signaling Approach 2 (Figure 2), “UE transmits PRACH preamble specific to a SIB or set of SIBs which the UE wants to obtain. It is assumed that PRACH preamble specific to each SIB or set of SIBs are reserved and indicated in periodically broadcasted minimum SI”), and 
wherein the transmitter transmits the request information using at least one of time-frequency domain resources of a corresponding random access channel and a random access preamble of the corresponding random access channel, according to a correspondence between: on-demand signaling, and the at least one of time-frequency domain resources of the corresponding random access channel and random access preamble of the corresponding random access channel (see, Samsung2: Sections 1 and 2 teach that the minimum SI includes basic information for initial access to the base station and indicates whether a specific SIB is periodically broadcasted or provided on demand. UE transmits the on-demand SI request information to the base station according to a predefined correspondence (i.e., PRACH preamble/resource specific to each SIB or set of SIBs reserved & indicted in minimum SI) from the base station for initial access to the base station. Regardless whether UE uses MSG1 and/or MSG3 based SI request approach, UE uses the preamble/resource of the PRACH for SI request. It is well-known to one of ordinary skill in the art that the transmission resources consist of time-frequency domain resources as used in LTE and/or NR. Section 2 teaches that PRACH preamble (i.e., resource) specific to each SIB or set of SIBs are reserved and indicted in periodically broadcasted minimum SI. Therefore, Samsung2 meets the broadly recited language of the claim.), 
wherein the receiver receives the on-demand signaling after receiving a RAR as a response, transmitted by the base station, to the request information (see, Samsung2: Figure 2B teaches wherein the receiver of the UE receives the on-demand signaling (i.e., requested system info) after receiving a RAR as a response, transmitted by the base station (i.e., RANDOM ACCESS RESPONSE-SI sent from the 5B NB to the UE), to the request information (i.e., PRACH SI PREAMBLE TRANSMISSION sent from the UE to the 5G NB); “Instead of including the requested system information in random access response message, the requested system information can be transmitted in one or more subframes indicated by scheduling info.”), 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to include the teachings of Samsung2 in order to further enhance the signaling approach (see, Samsung1: Figure 2B). 
Lin in view of Samsung2 does not explicitly teach wherein the receiver receives the on-demand signaling within a predefined time window among a plurality of predefined time windows configured periodically based on a periodicity of the on-demand signaling, and wherein if the receiver fails to receive the on-demand signaling within the predefined time window, then the receiver receives the on-demand signaling within a next predefined time window among the plurality of predefined time windows.
In the same field of endeavor, Samsung1 teaches wherein the receiver receives the on-demand signaling within a predefined time window among a plurality of predefined time windows configured periodically based on a periodicity of the on-demand signaling (see, Samsung1: Section 2.3, Approach 2 teaches wherein “If the SI request is received then this SIB is provided in SI window of some SI periods”. An SI period is a predefined time window. The SI periods (i.e., a plurality of predefined time windows) are based on the periodicity of SI period information included in the minimum SI and thus the SI periods are configured periodically. The Proposal 4 teaches wherein “One or more SIBs requested by UE are using approach 2 i.e. using SI scheduling frame work” and the Proposal 5 teaches wherein the scheduling information is included in the minimum SI and includes periodicity and SI-window information. The SI window of some SI periods is “a plurality of predefined time windows configured based on a periodicity of the on-demand signaling” as taught by Samsung1. Figure 4 discloses a plurality of predefined time windows (i.e., SI periods) configured based on the scheduling information for other SI, which includes SIB type, validity information, periodicity, SI-window information in minimum SI.), and wherein if the receiver fails to receive the on-demand signaling within the predefined time window, then the receiver receives the on-demand signaling within a next predefined time window among the plurality of predefined time windows (see, Samsung1: Section 2.3, Approach 2, “after sending the SI request, for received the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB”. UE monitoring in one or more SI window periods of requested SIB means that if the requested SIB is not received in one predefined SI window, then the UE receives the requested SIB in the next SI window. This is further clarified by Samsung1 that “As shown in Figure 4 below, if SI request is received for a SIB in its Nth SI period, then requested SIB is provided at/from the next SI transmission of the concerned SI message”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Samsung2 to include the teachings of Samsung1 in order to provide one or more SIBs requested by UE using SI scheduling frame work (see, Samsung1: Section 2 Discussion and Proposal 4). 

Regarding claim 17:
As discussed above, Lin in view of Samsung2 and Samsung1 teaches all limitations in claim 13.
	Samsung1 further teaches wherein the transmitter transmits the request information through Msg. 1 (see, Samsung1: Fig. 2 and Section 2.2, “The MSG1 based SI request approach is shown in Figure 2.”).

Regarding claim 22:
Claim 22 is directed towards a method performed by a terminal (see, Lin: Fig. 1, UE 103 and/or Samsung1: Fig. 1 and Fig. 2, UE) that follows the same steps described in claim 13. As such, claim 22 is rejected under similar rationale to claim 13.

Regarding claim 23:
Claim 23 is directed towards a base station (see, Lin: Fig. 1 and/or Samsung1: Fig. 1 and Fig. 2, gNB) comprising a receiver and a transmitter (see, Lin: Fig. 1, Transceiving 153 and/or Samsung1: Fig. 1 and Fig. 2, Transceiver of gNB, not shown) that perform the substantially similar steps described in claim 13 from the perspective of a base station. As such, claim 23 is rejected under similar rationale to claim 13.

Regarding claim 24:
Claim 24 is directed towards a system (see, Lin: Fig. 1 and/or Samsung1 Fig. and Fig. 2) comprising a terminal (see, Lin: Fig. 1, UE 103 and/or Samsung1: Fig. 1 and Fig. 2, UE) and a base station (see, Lin: Fig. 1, gNB 101 and/or Samsung1: Fig. 1 and Fig. 2, gNB) described in claim 13 and claim 23, respectively. As such, claim 24 is rejected under similar rationale to claim 13 and claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471